DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 7/19/2021 has been entered.
Claim Objections
The following claims are objected to because of the following informalities:  
There is a lack of antecedent basis for: “the user” in claim 1, line 3; claim 16, line 3; and claim 19, line 4; and claim 20, line 3; “the product” in claim 1, lines 4 and 9; claim 11, line 3; claim 14, line 3, claim 19, lines 5 and 12; and claim 20, lines 4 and 9; and “the minimum distance” in line 4 of claim 15.
In claims 1 and 19-20 the term “especially” in line 1 implies a narrow range limitation within a broad range in the same claim. Applicant is advised to delete the term. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15, lines 6-7 recites the broad recitation “said second point being a point of the outlet opening on the outer surface of the base body, is less than 12 mm” and follows by narrow limitation “preferably less than 10 mm and even more preferably less than 8 mm”. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 10, 13-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debard (FR 2556242).
Regarding claim 1, Debard discloses a diffuser for a pressurized container fitted with a valve, especially for an aerosol generator (fig.1-2), the diffuser comprising: a base body (1) including a finger tab (10) to be depressed by the user in order to actuate the valve (valve of aerosol being connected to 17, see fig.1), and an outlet opening (21) for the release of the product contained in the container (container being attached to 1 at 19), and an outlet duct (2, 3) placed in the base body, which duct has a passage between a first end, said first end being configured to cooperate with the pressurized container's valve (first end at connection point to the valve by marked area 2), and a second end, said second end being configured for the release of the product contained in the pressurized container and corresponding with the outlet opening of the base body (second end at marked area 4 of 3), wherein the base body comprises a connecting hole (hole at 19 of 1) at a distance from the outlet opening (see fig.1), said connecting hole being a through hole between an outer surface of the base body and an inner surface of the base body (hole in area 19 goes through 1), and being configured to facilitate an attachment of the outlet duct (via 17) such that the outlet duct can be fastened to the base body (via 18, 13 and 5).
Regarding claim 2, Debard discloses the outlet duct and the base body are two separate parts (1 and 17), and wherein the outlet duct, when fastened to the base body, includes a section inserted into the connecting hole (sections of 17 are inserted into hole area around 19).
Regarding claim 3, Debard discloses the outlet duct is fastened mechanically to the base body through the connecting hole (17, 5, 18 and 13 are within the hole).
Regarding claim 5, Debard discloses the outlet duct has a fastening lug, arranged in such a way that the fastening lug and the outlet duct are integrated with each other in one piece (5 of 17 in connection to 13).
Regarding claim 6, Debard discloses the fastening lug comprises a rod (lower portion of 5), a shoulder (inward middle portion of 5), and a cap (upper portion of 5) connected to the outlet duct by the rod, said rod ending, opposite the cap, with the shoulder (see fig.1).
Regarding claim 10, Debard discloses the outlet duct is provided with a hollow compartment between the fastening lug and the passage between the first end and the second end (5 is between 2 and 3).
Regarding claim 13, Debard discloses the second end of the outlet duct is floating in relation to the base body (via activation of 10, nozzle 4 moves downward in 21).
Regarding claim 14, Debard discloses the base body consists of a wall which forms a cavity, said wall comprising a convex front surface as seen in the direction of flow of the product from the second end of the outlet duct, in a fastened state, said convex front surface including the outlet opening which corresponds with the second end of the outlet duct, in a fastened state (see shape of 1 in figs. 1-2).
Regarding claim 16, Debard discloses a portion of the fastening lug, in a fastened state, is visible from the outside of the diffuser, and has a recognizable shape (area 5 is recognizable from the hole in area 19).
Regarding claim 18, Debard discloses the connecting hole is distinct from the first end (see fig.1).
Regarding claim 19, Debard discloses a diffuser for a pressurized container fitted with a valve, especially for an aerosol generator (figs.1-2), the diffuser comprising: a base body (1) formed by an outer wall, said based body including a finger tab (10) to be depressed by the user in order to actuate the valve (valve of the container being attached to17), and an outlet opening (21) for the release of the product contained in the container, and wherein a lower part of the outer wall is configured for cooperating with a cylindrical end of the container (via 19), an outlet duct (2, 3) placed in the base body, which duct has a passage between a first end, said first end being configured to cooperate with the pressurized container's valve (end of 2 in connection to the valve), and a second end, said second end being configured for the release of the product contained in the pressurized container and corresponding with the outlet opening of the base body (4 of 3 in 21), wherein the base body further comprises a connecting hole (opening area of 19 shown in fig.1) at a distance from the outlet opening, said connecting hole being a through hole between an outer surface of the base body and an inner surface of the base body (hole area 19 is through 1), and being configured to facilitate an attachment of the outlet duct such that the outlet duct can be fastened to the base body (via 5, 13, 14, 18).
Regarding claim 20, Debard discloses a diffuser for a pressurized container fitted with a valve, especially for an aerosol generator (fig.1-2), the diffuser comprising: a base body (1) including a finger tab (10) to be depressed by the user in order to actuate the valve (valve of the container in 2), and an outlet opening  (21) for the release of the product contained in the container, and an outlet duct (2, 3) placed in the base body, which duct has a passage between a first end, said first end being configured to cooperate with the pressurized container's valve (end of 3 on the valve on the container), and a second end, said second end being configured for the release of the product contained in the pressurized container and corresponding with the outlet opening of the base body (via 4 in 21), wherein the base body comprises a connecting hole (hole in area 19 in 1) at a distance from the outlet opening, said connecting hole being a through hole between an outer surface of the base body and an inner surface of the base body (hole in area 19 is a through hole in 1), and being configured to fasten the outlet duct to the base body (via 5, 13, 14 and 18). 
Allowable Subject Matter
Claims 4, 7-9 and 11-12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The following prior art as cited in PTO-892 is also citing significant pertinent structures or features to the applicant’s claimed invention: Sellinger (US 9,382,059), Hanson (US 2015/0050425), Blumenstein (US 2010/0147898) and Geiger (US 2008/0221561). The above prior arts disclose all the features of claims 1, 19 and 20 with regard to an aerosol container having a base body, an outlet duct and a connecting hole to facilitate an attachment of the outlet duct to the base body. It also appears that the disclosure of this instant application does not disclose significant structures or features that deviate from the contents of the proposed claims.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201.  The examiner can normally be reached on Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOB ZADEH/Examiner, Art Unit 3754